I should
like at the outset to sincerely congratulate you, Sir, on
your election to the presidency of the General
Assembly at the present session. That election is a sign
of confidence in your qualities as a statesman and a
recognition of your country, Sweden, which reminds us
of its illustrious son Dag Hammarskjld, the second
Secretary-General of the Organization, who sacrificed
his life for the cause of humanity. I should also like to
express to your predecessor, His Excellency Mr. Jean
Ping, Minister of State, Minister for Foreign Affairs of
the Gabonese Republic, our heartfelt congratulations
on the skill and wisdom with which he guided the work
of the fifty-ninth session and successfully led the
difficult negotiations that produced the document
recently adopted at the World Summit (resolution
60/1). Finally, we commend the Secretary-General,
Mr. Kofi Annan, for his courageous and tireless
initiatives to renew and revitalize the United Nations
system.
The sixtieth session of the General Assembly is
taking place in an international situation characterized
not only by recurrent wars but also by the resurgence
of terrorist acts that spare no region in the world and
by natural disasters that have plunged many families
into mourning. We wish to express to the Government
and the people of the United States of America our
sincerest condolences following Hurricane Katrina.
Combating terrorism, like preserving our
environment, calls for greater solidarity. The United
Nations, whose sixtieth anniversary we are celebrating,
remains the essential tool for expressing that solidarity.
It is only the United Nations that will enable us to face
the formidable challenges of the future.
The Congo therefore welcomes the adoption of
the outcome document of the High-level Plenary
Meeting, which sets out the main course of action to be
taken. The outcome document gives us reasons for
hope about ways in which to meet the challenges
facing our world. At the same time, it gives rise to
some questions.
The Congo welcomes the clear reaffirmation by
all heads of State or Government of their commitment
to continue to discuss and seek solutions to the worldís
main concerns: issues of development, collective peace
and security, human rights and the rule of law, and
strengthening the United Nations.
We welcome the consensus regarding the need to
create a Peacebuilding Commission and a Human
Rights Council. A Human Rights Council would,
together with the International Criminal Court, enhance
the effectiveness of mechanisms to promote and defend
human rights.
Institutional reform of the United Nations -
encompassing, of course, all its principal organs,
including the General Assembly, the Security Council,
the Economic and Social Council and the
Secretariat - like reform of the internal management
of our Organization, is both a political and a moral
imperative that would enable the United Nations to
move with the times and to prepare more effectively to
face the coming decades.
The Congo regrets, however, that the serious
issue of disarmament was not even mentioned in the
outcome document because of a lack of consensus,
even though nuclear weapons, weapons of mass
destruction and the illicit trade in small arms and light
weapons are the greatest threats to humanity. The
Congo reaffirms its full support for the objective of
general and complete disarmament and the total
elimination of weapons of mass destruction.
Africa has always been a source of concern for
the United Nations, and the Security Council with good
reason spends most of its time on Africa. We have
reason to be pleased that some degree of progress has
been made in several countries.
In Burundi, we welcome the efforts of the
international community, which a month ago led to the
successful completion of the electoral process in that
country. We welcome the Central African Republicís
return to constitutional order after several years of
crisis and instability. These countries deserve increased
support from the international community so as to
consolidate situations that are still fragile.
13

In the Sudan, we welcome the reconciliation
between the Sudan People's Liberation Movement
(SPLM), the central Government and the new
Government of national unity, which has just been
established. But the reconciliation between the north
and the south in Sudan should not lead us to forget the
tragedy that has for two years been affecting another
segment of the population in the west of the country,
namely, Darfur. We call for greater mobilization on the
part of the international community in support of the
African Union's efforts to bring an immediate end to
that political and humanitarian crisis.
In Cote d'Ivoire, because of the differences
between the parties to the conflict and despite the
tireless efforts on the part of the United Nations and
the African Union, the holding of elections, initially set
for October 2005, has now been brought into question.
We urge our Ivorian brothers to rise above their
differences in the higher interest of their country and of
peace and stability in the subregion.
Peace and stability in the Democratic Republic of
the Congo determine the stability and development of
the whole of Central Africa and the Great Lakes
region. We applaud the efforts by the international
community in support of the electoral process leading
to a successful transition in the Democratic Republic of
the Congo.
Our subregion was very much involved in those
efforts. As current chairman of the Economic
Community of Central African States, the President of
the Republic of the Congo, Mr. Denis Sassou-Nguesso,
was assigned by his peers, following the twelfth
Conference of Heads of State and Government held in
June 2005 at Brazzaville, the task of promoting
successful transition. Pursuant to that mandate,
together with my colleagues from Angola, Gabon and
the Democratic Republic of the Congo, we met with
the international partners of the Democratic Republic
of the Congo, namely Belgium, the European Union
and, of course, the United Nations.
Concerning the Great Lakes region, the first
summit meeting of the International Conference on the
Great Lakes, which was held in November 2004 at
Dar es Salaam, aroused great hopes for a return to
peace, stability and development in that subregion.
In a few months, the second summit meeting of
the International Conference will be held at Nairobi
and will adopt a security, stability and development
pact, under which our countries intend to implement
action programmes and protocols in order to make a
reality of their desire for a shared future of peace,
security and development.
The International Conference on the Great Lakes
Region is a unique experience of regional
peacebuilding. We very much hope that this subregion
will be the first to implement the reforms proposed by
the Secretary-General concerning peacebuilding.
We would like to take this opportunity to reiterate
the appeal made by the President of the Republic of the
Congo to the international community in general and to
the development partners in particular to make the
Great Lakes region a special development area.
Nine of the eleven countries that make up our
subregion of Central Africa are now in a post-conflict
situation. This subject was discussed at length at the
twenty-third meeting of the United Nations Standing
Advisory Committee on Security Questions in Central
Africa, which was held at Brazzaville from 29 August
to 2 September 2005.
We welcome the existence and work of that
committee, of which my country is now chair, and at
the same time we ask the United Nations to act on the
outcome of the committeeís multidisciplinary mission
to Central Africa in June 2003.
In the Middle East, notwithstanding the
persistence of the Israel-Palestine conflict, we welcome
and encourage the efforts made over the past several
months by the Prime Minister of Israel, Mr. Ariel
Sharon, and the President of the Palestinian Authority,
Mr. Mahmoud Abbas, which reflect a common desire
to bring about a fair and lasting solution.
Consolidation of peace, restoration of
macroeconomic balances and combating pandemics
such as HIV/AIDS, malaria and other diseases, these
are the top priorities of my Government.
Our Government intends to expand its activities
to deal with other scourges. We organized in
Brazzaville in June 2005 a conference on
trypanosomiasis, during which a resolution declaring
trypanosomiasis the number-one priority for public
health, like HIV/AIDS and malaria, was adopted. We
request that special attention be given to this disease.
Concerned about preserving the environment, the
Congo and other countries of the subregion entered
14

into a partnership agreement with the international
community in 2002 within the framework of the Congo
River Basin Initiative.
The second summit meeting of heads of State and
Government on conservation and sustainable
management of forest ecosystems in Central Africa
was held at Brazzaville in February 2005, and adopted
a long-term strategy for the preservation of the forest,
fauna and biodiversity in the greater Congo basin.
I wish to thank the European Union, the United
States of America, France and Germany for their
support of this initiative.
In conclusion, I wish to thank the African Group
for having endorsed the candidacy of the Congo for a
non-permanent seat on the Security Council for 2006 to
2007. I would like to reassure you that we are fully
determined to work resolutely for peace, freedom and
justice throughout the world.